Citation Nr: 1208205	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to January 7, 2009, for low back disability and in excess of 40 percent from March 1, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability (patellofemoral syndrome with chondromalacia).

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability (patellofemoral syndrome with chondromalacia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Thereafter, jurisdiction over this case was transferred to the RO in Roanoke, Virginia.

The Veteran's low back claim is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain on motion; flexion is not limited to 45 degrees or less; extension is not limited; the disability is not manifested by subluxation; lateral instability; episodes of "locking," pain and effusion into the joint; nonunion of the tibia and fibula requiring a brace; or genu recurvatum.

2.  The Veteran's left knee disability is manifested by pain on motion; flexion is not limited to 45 degrees or less; extension is not limited; the disability is not manifested by subluxation; lateral instability; episodes of "locking," pain and effusion into the joint; nonunion of the tibia and fibula requiring a brace; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263 (2011).

2.  The criteria for an initial disability evaluation in excess of 10 percent for left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in August 2006 for service connection as part of the VA pre-discharge program.  In connection with that application, he signed a form indicating that he had been notified by VA of the evidence and information required to substantiate his claims and of the respective duties of the Veteran and VA in obtaining evidence.  He checked the box indicating that he had no other information or evidence to give to substantiate his claims.

Additionally, the Board notes that, in a letter dated in August 2008, the RO notified the Veteran of how VA determines disability ratings and provided him the language of the diagnostic criteria for synovitis and arthritis.  Thereafter, the RO readjudicated the claim in April 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record.  VA afforded the Veteran adequate medical examinations in response to the claims herein decided.

Accordingly, the Board will address the merits of the claims.

II.  Entitlement to Increased Disability Evaluations

The Veteran seeks higher initial evaluations for his left and right knee disabilities.  He argues that higher initial evaluations are warranted because of constant knee pain.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).

The Veteran's right and left knee disabilities are each currently rated by analogy under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5020.

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2011) are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Normal range of knee extension and flexion is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent evaluation.  A 20 percent evaluation is warranted if the knee or ankle disability is moderate, and a 30 percent evaluation is warranted if the knee or ankle disability is marked.  Nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of more than a 10 percent rating for either knee disability.  The Veteran's disabilities are primarily manifested by pain, worsened with physical activity and alleviated by rest.  Neither the lay nor the medical evidence establishes entitlement to a higher evaluation for either knee or entitlement to a separate compensable rating for either knee.  

The Veteran was initially assessed with bilateral patellofemoral syndrome and right knee chondromalacia per MRI findings on VA pre-discharge examination in March 2007.  At that time, the Veteran reported "knee discomfort."  Objectively, the knees appeared normal with no evidence of edema, effusion, locking, weakness, tenderness, redness, heat, or abnormal or guarding of movement.  There was no instability and ligaments were intact.  Crepitus was found.  There was no ankylosis.  The range of motion was from 0 to 120 degrees, bilaterally.  There was no additional functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.  The Veteran had normal gait, used no brace, and required no assistive device.  X-rays were normal.  Regarding the functional effects, the examiner reported that the Veteran, "will have difficulty at times with running."

Private treatment records dated in October 2007 reflect that the Veteran presented for evaluation of bilateral knee pain, described as constant aching and worse with stairs.  The Veteran denied locking or giving way.  Exam revealed normal range of knee motion bilaterally.  Lachman's, pivot shift, posterior drawer, and varus/valgus stress tests were negative.  No instability or malalignment was found.  Tenderness over a slightly enlarged medial shelf plicas was found.  X-rays showed no significant bony abnormality.  The impression was bilateral tender medial shelf plicas.  Physical therapy was planned.  On following up in November 2007, the Veteran reported worsening bilateral knee pain.  The examiner noted that the Veteran was totally noncompliant with the treatment plan.  Exam showed patellar tendinitis.  There were full range of motion, no instability, and full strength.

On VA re-examination in January 2011, the Veteran complained of knee pain, stiffness, and tenderness, with flare-ups caused by physical activity and alleviated by rest.  He reported pain with squatting, kneeling, standing in one place or long walking.  The Veteran denied weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, draining, effusion, subluxation, and dislocation.  He denied treatment for the knees.  Objectively, there was no edema, instability, abnormal movement, effusion, weakness, tenderness, heat, redness, deformity, malalignment, subluxation, or guarding of movement for either knee.  Ligaments were intact.  Crepitus was found.  There was no genu recurvatum or locking pain of either knee.  There was no ankylosis.  The range of motion was from 0 to 140 degrees, bilaterally, without pain or additional limitation after repetitive use.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, bilaterally.  X-rays were within normal limits.

The medical evidence shows no indication that the Veteran's meets the schedular criteria for an increased initial evaluation for either knee as he has no ankylosis and has full to almost full range of knee motion, bilaterally.  Also, there are no complaints or findings of giving way or joint laxity, or locking pain or effusion into either knee joint.  The Board has considered the Veteran's report of functional impairment due to knee pain.  The record shows that the Veteran reported increased pain to 7 of 10 with flare-ups.  However, the record shows no pain on motion or with repetitive use.  The Board accepts that the Veteran experiences knee pain and increased pain with flare-ups.  38 C.F.R. §§ 4.40, 4.45.  However, both knees had full range of motion on recent examinations and no pain on motion or repetitive use.  Also, the record shows no additional loss of motion with repetitive motion testing or findings of weakness, muscle atrophy, or incoordination.  Moreover, the lay evidence does not suggest functional limitation of extension or that flexion is functionally limited to less than 45 degrees.  A higher rating based on limitation of flexion requires that flexion more nearly approximate flexion limited to 30 degrees-and here flexion is limited to no more than 120 degrees on either side, which in no way more nearly resembles the criteria for a higher rating.

While the Veteran is competent to report that his bilateral knee disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating for either knee, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

In addition to pain, the Board observes that the appellant's bilateral knee disorder is manifested by crepitus.  However, there is no indication that this causes functional limitation.

Accordingly, the claims must be denied and there no basis for a staged rating.  See Fenderson and Hart, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial evaluation in excess of 10 percent for right knee disability (patellofemoral syndrome with chondromalacia) is denied.

An initial evaluation in excess of 10 percent for left knee disability (patellofemoral syndrome with chondromalacia) is denied.


REMAND

Following certification of the appeal to the Board, the Veteran submitted additional evidence pertinent to the Veteran's back.  This new evidence has not been reviewed by the originating agency in conjunction with the back disability on appeal, and the Veteran has not waived his right to have the evidence initially considered by the originating agency.  Accordingly, the originating agency must readjudicate the back claim based on this new evidence.  See 38 C.F.R. §§ 19.37, 20.1304(c).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the Veteran and his representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


